DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 05/13/2021 has been entered. Claims 1-4 and 6-12 remain pending in the application. 
The outstanding rejections under 35 USC 103 as previously set forth in the final office action of 11/19/2021 are withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,014,479. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to overlapping subject matter. The instant claims are directed to compounds and devices that overlap significantly in scope with those claimed in the patented claims. Specifically, one in possession of one or more claimed compounds and devices of the patented claims would possess the instantly claimed compounds and devices.

Claims 1-4 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,790,450. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to overlapping subject matter. The instant claims are directed to compounds and devices that overlap significantly in scope with those claimed in the copending application. Specifically, one in possession of one or more claimed compounds and devices of the copending claims would possess the instantly claimed compounds and devices.

Claims 1-4 and 6-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 15/334,772. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to overlapping subject matter. The instant claims are directed to compounds and devices that overlap significantly in scope with those claimed in the copending application. Specifically, one in possession of one or more claimed compounds and devices of the copending claims would possess the instantly claimed compounds and devices.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 6-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 15/334,758. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to overlapping subject matter. The instant claims are directed to compounds and devices that overlap significantly in scope with those claimed in the copending application. Specifically, one in possession of one or more claimed compounds and devices of the copending claims would possess the instantly claimed compounds and devices.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pfister et al. (US 2016/0190466) (Pfister) in view of Hong et al (US 2014/0332787) (Hong).

In reference to claim 1-4 and 6, Pfister teaches a compound of formula (I-A) as shown below for use in organic electronic devices particularly suitable for hole transport function (Pfister [0009]),

    PNG
    media_image1.png
    175
    316
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    105
    360
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    96
    324
    media_image3.png
    Greyscale


for example wherein in the formula (I-A) (Pfister [0052]), n is 1, I, k, p and m are 0 (Pfister [0025]), Ar1 is a single bond (Pfister [0033]), A is a group of formula (A1) (Pfister [0015]) and the group of formula (B) (Pfister [0012]) is condensed at the * in formula (1-A), each Ar2 is t-butyl substituted phenyl group (Pfister [0017] [0020] [0027] [0030]) and each R0 is H (Pfister [0019]). 

Pfister discloses the compound of formula (I-A) that encompasses the presently claimed compound of Chemical Formula A, including wherein in the formula (I-A), n is 1, I, k, p and m are 0, Ar1 is a single bond, A is a group of formula (A1) and the group of formula (B) is condensed at the * in formula (1-A), each Ar2 is t-butyl phenyl and each R0 is H. Each of the disclosed substituents from the substituent groups of Pfister are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula (I-A).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula (I-A) to provide the compound described above, which is both disclosed by Pfister and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Pfister does not require that the group of formula B is condensed at a specific position *. However, the selection of any one of the six possible condensation positions would give rise to the instantly claimed compound. 

Pfister does not expressly teach that the oxygen atom of the group of formula (B) can alternatively be S. However, Benzofuran and benzothioazole compounds are well known to have similar electronic properties and similar uses in organic electronic devices. 

With respect to the difference, Hong teaches dispirofluorene fused benzofuran and benzothiophene compounds with arylamine substituents that are positional isomers of the above described compound of Pfister (see formula 2 below Hong [0021]) and are useful as hole transport layer materials in organic electronics as alternative embodiments (Hong [0019]) giving irise to excellent life-span, efficiency, driving voltage, electrochemical stability and thermal stability (Hong [0020]). Furthermore, Hong demonstrates sulfur and oxygen comprising compounds as hole transport layer materials in devices that generate comparable properties (Hong [0140] Table 1).

In light of the motivation of using the fused benzothiophene as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the sulfur atom of Hong in place of the oxygen atom of Pfister as described by Hong in order to provide a hole transport material with excellent life-span, efficiency, driving voltage, and stability and thereby arrive at the claimed invention. 

Furthermore, the substitution of the sulfur atom of Hong for the oxygen atom of Pfister, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result of preparing a hole transporting material giving a device with excellent life-span, efficiency, driving voltage, and stability. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

For Claim 1: Reads on a compound of Chemical Formula A, A1 is benzene, A2 is benzene, E is benzene, M is S, y is 0, x is 1, s1 is 1, r1 is 1, p1 is 1, L1 to L3 are each a single bond, Ar1 is t-butyl phenyl, Ar2 is t-butyl phenyl, R1 and R2 are each phenyl and are fused together to form a ring. 
For Claim 2: Reads on wherein A1 and E are each benzene. 
For Claim 3: Reads on Structural formula 10. 
For Claim 4: Reads on wherein each of L1 to L3 are a single bond. 
For Claim 6: Reads on chemical formula 139. 


 In reference to claim 7-9 and 12, Pfister in view of Hong teaches the compound of formula (I-A) as described above for claim 1 and further teaches that it is used in an organic electroluminescent device comprising an anode, a cathode an organic layer that is a hole transport layer or electron blocking layer that comprises the compound (Pfister [0098] [0135]). 

While Pfister does not exemplify a device of the claimed configuration, it would have been obvious to the ordinarily skilled artisan to have selected from among the taught device configurations to have arrived at the claimed devices. 

In reference to claim 10, Pfister in view of Hong teaches the device as described above for claim 8 and further teaches that the layers can be prepared by liquid phase processing (e.g. spin coating) (Pfister [0093]) or a deposition process (Pfister [0142]).  

While Pfister does not exemplify a device prepared specifically as claimed, it would have been obvious to the ordinarily skilled artisan to have selected from among the taught layer forming methods to have arrived at the claimed devices. 

In reference to claim 11, Pfister in view of Hong teaches the device as described above for claim 7 wherein the device is used as a display or lighting device (Pfister [0145]).  

While Pfister does not exemplify a device specifically as claimed, it would have been obvious to the ordinarily skilled artisan to have selected from among the taught uses of the device to have arrived at the claimed device. 
	Prior Art
The following references made of record but not relied upon herein are considered pertinent to the instant application.
US 2015/0060785
WO 2014/185751

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean M DeGuire/Examiner, Art Unit 1786